Sanders, J.
(dissenting) — Ordering a man out of his home and denying him the society of his children for a year is not a trifling matter. To the contrary, the trial court’s order targets our most sacred liberty without even affording this husband and father his legal entitlement to live testimony and searching cross-examination. And our majority turns its back to fundamental principles, undermining our justice system and allowing citizens to be abused by the State absent that process we are all due.
¶47 Clifford Gourley challenges a “domestic violence protection order” entered against him in Snohomish County Superior Court. He demonstrates the trial court failed to provide him with a “full hearing” under chapter 26.50 RCW and due process as well when it refused to allow the testimony and cross-examination of N., his child who had accused him of sexual assault. The majority rejects Mr. Gourley’s right to cross-examination under either the statute or the constitution. If a “full hearing” under chapter 26.50 RCW does not include the right to cross-examination, what does it include? Due process independently guarantees Mr. Gourley’s right to cross-examine N., whose contradictory statements constitute the basis for abridging Mr. Gourley’s domestic tranquility and parental rights.
A. Chapter 26.50 RCW
¶48 The Domestic Violence Prevention Act requires a “full hearing” before a protection order is issued. See RCW *47826.50.020(5), .070. Because the act does not define the term “full hearing,” we look to the dictionary to give these words their plain and ordinary meaning. Am. Cont’l Ins. Co. v. Steen, 151 Wn.2d 512, 519, 91 P.3d 864 (2004). Black’s Law Dictionary defines “full hearing” as “[a] hearing at which the parties are allowed notice of each other’s claims and are given ample opportunity to present their positions with evidence and argument.” Black’s Law Dictionary 738 (8th ed. 2004). Webster’s Dictionary defines “full” as “enjoying or possessed of all recognized or authorized prerogatives, rights, and privileges : not temporary, substitute, or provisional.” Webster’s Third New International Dictionary 918-19 (2002). And “hearing” is therein defined as “opportunity to be heard or to present one’s side of a case.” Id. at 1044. Words in a statute are not superfluous. Steen, 151 Wn.2d at 521. “Full” must be read as modifying “hearing” to indicate the legislative intent of affording parties all procedural rights, including the right to cross-examine adverse witnesses.
¶49 But here the “hearing” was decided on affidavits alone, without any live testimony, much less cross-examination. The trial court dismissed Mr. Gourley’s argument that credibility judgments could not be made without hearing testimony, stating credibility determinations could be made by “look[ing] at the entire history of the family dynamic,” in particular “the sexual abuse that occurred within the home not by [Mr. Gourley] but by his son, under a pattern of, I guess, intimidation, you know, secrecy, and suppression.” 1 Verbatim Report of Proceedings (VRP) at 28-30. But the conviction referenced by the trial court did not involve either Mr. Gourley or N. To the contrary, although N. had accused her stepbrother of abuse, the prosecutor brought no charges because N. had also made contradictory statements.
¶50 The majority states, “Mr. Gourley made no attempt to subpoena N.” Majority at 465. However Mr. Gourley did argue before the trial court “there [was] an insufficient *479factual basis for [the] Court to determine that an order should issue without direct, nonhearsay testimony from [N.] which is subject to cross-examination.” 1 VRP at 19. The trial court specifically addressed the issue of “[w]hether [N.], the minor, should be here to be under cross-examination,” 1 VRP at 23, concluding, “I wouldn’t allow the cross-examination. ... I mean, I wouldn’t allow the cross-examination when a criminal charge is pending.” 1 VRP at 24. N. did not testify and was not cross-examined because the trial court ruled against Mr. Gourley and not because he failed to act.
¶51 Here, the outcome hinged entirely on which set of N.’s statements the trial court found credible. And where the outcome hinges on the determination of the credibility of a party or witness, “it may often be preferable for the superior court judge or commissioner to hear live testimony of the parties or other witnesses.” In re Marriage of Rideout, 150 Wn.2d 337, 352, 77 P.3d 1174 (2003).
B. Due Process
¶52 The trial court also violated Mr. Gourley’s due process rights when it resolved the disputed issues of fact and witness credibility on the basis of affidavits and declarations alone. “We review constitutional challenges de novo.” State v. Cubias, 155 Wn.2d 549, 552, 120 P.3d 929 (2005). “The fundamental requirement of due process is the opportunity to be heard ‘at a meaningful time and in a meaningful manner.’ ” Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187, 14 L. Ed. 2d 62 (1965)). To determine the parameters of due process in a particular case, we consider (1) the private interest affected, (2) the risk of erroneous deprivation of that interest through existing procedures, and (3) the governmental interest in the added fiscal and administrative burden that additional process would entail. Bang D. Nguyen v. Dep’t of Health, 144 Wn.2d 516, 526, 29 P.3d 689 (2001) (citing Mathews, 424 U.S. at 335).
*480¶53 Turning to the private interests at issue, Mr. Gourley has the right to live in his own home and the right to the care, custody, and control of his children, which “is perhaps the oldest of the fundamental liberty interests recognized by [the United States Supreme] Court.” Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000). Both are unquestionably destroyed by the order, which prohibited Mr. Gourley from contacting any of his three children for a year and directed him to immediately move out of his family’s home.8
¶54 The risk of erroneous deprivation under this procedure is extreme. And the utility of allowing the cross-examination of the alleged victim is obvious. Courts have long recognized cross-examination is “beyond any doubt the greatest legal engine ever invented for the discovery of truth.” 5 John Henry Wigmore, A Treatise on the Anglo-American System op Evidence in Trials at Common Law § 1367 (3d ed. 1940). See also Goldberg v. Kelly, 397 U.S. 254, 269, 90 S. Ct. 1011, 25 L. Ed. 2d 287 (1970) (“In almost every setting where important decisions turn on questions of fact, due process requires an opportunity to confront and cross-examine adverse witnesses.”); In re Rideout, 150 Wn.2d at 352 (“it may often be preferable for the superior court judge or commissioner to hear live testimony of the parties or other witnesses”).
¶55 Although the right to confront one’s accuser may not apply in some civil proceedings, Chmela v. Dep’t of Motor Vehicles, 88 Wn.2d 385, 392, 561 P.2d 1085 (1977), “due process may guarantee the right to cross-examine witnesses even if the confrontation clause does not apply directly.” In re Det. of Brock, 126 Wn. App. 957, 963, 110 P.3d 791 (2005).
¶56 In Flory v. Department of Motor Vehicles, 84 Wn.2d 568, 527 P.2d 1318 (1974), the respondent challenged hearing procedures for driver’s license revocation which barred the tribunal from considering live testimony. Relying on *481Goldberg, we held the requirements of a due process hearing “included the right to confront adverse witnesses, the right to present evidence and oral argument, and the right to representation by counsel.” Id. at 571. See also Little v. Rhay, 8 Wn. App. 725, 729, 509 P.2d 92 (1973) (holding that although the Sixth Amendment right to confront witnesses may not apply directly in civil proceedings, “the due process of law clauses in the Fifth and Fourteenth Amendments give one the opportunity to cross-examine in civil proceedings as a matter of constitutional right”).
¶57 The facts of this case demonstrate the severity of the risk of erroneous deprivation. The petition for the protective order alleged Mr. Gourley had molested N. for a period of one and one-half years, beginning in November 2001. The petition included several declarations, including those of N. and Detective Patrick VanderWeyst of the Snohomish County Sheriff’s Office. In his declaration, Detective VanderWeyst stated Mr. Gourley admitted to having rubbed aloe vera on N.’s breasts and admitted knowing what he did was wrong and needing counseling.9 While the majority accepts Detective VanderWeyst’s statements as fact, majority at 465, it must be noted Mr. Gourley denies admitting he rubbed lotion on N.’s breasts.10 N.’s declaration in support of the petition states Mr. Gourley had abused her sexually and had confessed before the entire family in April 2003 to having done so. However the record also demonstrates N. denied any abuse had taken place on at least two separate occasions: first, when Ms. Gourley asked N. and her sister about the alleged abuse after speaking with the neighbor who had contacted the authorities, she was told “it was a *482big misunderstanding”;11 and second, after Mr. Gourley’s children were individually interviewed by Dawn Hilliard of Child Protective Services on March 7, 2003, Ms. Hilliard’s notes state that “there are no disclosure [sic] of sexual abuse at this time.”12
¶58 These statements cannot all be true. Under these circumstances, cross-examination provides an invaluable safeguard against error by allowing the parties, and the trial court, to establish the “circumstances surrounding the incident and the [witness’] statements . . . upon which to base a determination of reliability.” State v. Dahl, 139 Wn.2d 678, 687, 990 P.2d 396 (1999).
¶59 The government’s interest, the added fiscal and administrative burden on the government resulting from the cross-examination, is negligible at best. The only change to the structure of the hearing would be the presence and questioning of N. and perhaps others by counsel, which does not tip the balance in favor of denying the right to cross-examine. Bang D. Nguyen, 144 Wn.2d at 532.13
¶60 Finally, because the legislature granted parties in domestic violence protective order proceedings the right to a “full hearing,” the trial court’s denial of the right to cross-examine constitutes a distinct due process violation. State v. CPC Fairfax Hosp., 129 Wn.2d 439, 452-53, 918 P.2d 497 (1996) (the deprivation of a statutory right in the context of proceedings potentially abridging a liberty interest “also constitutes a deprivation of that process due under the Fourteenth Amendment to the United States Constitution because the deprivation is without lawful authority”).
*483¶61 I would uphold the statutory and due process rights which guarantee the respondent’s opportunity to cross-examine his accuser.
¶62 I dissent.
Reconsideration denied January 29, 2007.

 Clerk’s Papers (CP) at 30-34.


 CP at 147.


 Mr. Gourley’s declaration says, “Detective VanderWeyst states that I told him I rubbed aloe vera on [N.]’s breasts. I did not.” CP at 139. This declaration is not contradicted by Mr. Gourley’s account of the events of April 4, 2003, cited by the majority. See majority at 465. The majority characterizes Detective VanderWeyst’s allegations as “oral representations Mr. Gourley made and later denied.” Majority at 465 n.2. When presented with two irreconcilable accounts made under oath such as these, credibility judgment is best left to the trial court.


 CP at 85.


 CP at 95.


 As we explained in Bang D. Nguyen, the governmental interest factor “relates to practical and financial burdens to he imposed upon the government were it to adopt a possible substitute procedure for the one currently employed” and “does not relate to the interest which the government attempts to vindicate through the procedure itself.” Bang D. Nguyen, 144 Wn.2d at 532 (emphasis added).